Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/23/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
DETAILED ACTION
This action is responsive to application No. 16669666 filed on 10/31/2019.
Election/Restrictions
Applicant’s election with traverse of claims 1-23 in the reply filed on 4/26/2021 is acknowledged.
Applicant traverses on the grounds that Species I and Species IV are related and there is not serious search burden. The applicant’s argument is persuasive and Species IV is considered as part of Species I. Accordingly, Species IV restriction requirement is withdrawn, however all the other species (Species I-III, V-VI) restriction requirement is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1-11, 13-14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 2020/0258830) in view of Eric (EP 3288076 A1).
Regarding Independent claim 1, Palm teaches an embedded package comprising:
a layer (Figs. 1A-1C, 2A-2D, element 104) having an exposed boundary (Figs. 1A-1C, 2A-2D, paragraph 0051 disclose an opening for die 102) on a surface of the embedded die package (paragraph 0049), wherein at least a portion of the exposed boundary comprises organic material (paragraph 0038 discloses carrier comprising of FR4); 
at least one integrated circuit die (Figs. 1A-1C, 2A-2D, element 102) positioned in the layer and within the exposed boundary; and 
a dielectric material (Figs. 1A-1C, 2A-2D, element 110) positioned in the layer and between the at least one integrated circuit and the layer.
Palm does not explicitly disclose a conductive member adjacent the at least one integrated circuit die, wherein a thickness of the conductive member is same as that of the integrated circuit die.
Eric discloses an embedded package (Fig. 1) comprising a conductive member (Fig. 1, element 17) within an opening in a dielectric layer (Fig. 1, element 2) adjacent the at least one integrated circuit die (Fig. 1, elements 1, 6 & 7 comprise the integrated circuit die), wherein a thickness of the conductive member is same as that of the integrated circuit die (Fig. 1).

Regarding claim 2, Palm teaches comprising a conductive member (Figs. 1A-1C, 2A-2D, element 102C3) in the layer and within the exposed boundary.
Regarding claim 3, Palm teaches wherein the conductive member comprises a non- plated conductive member (paragraph 0016, 0019).
Regarding claim 4, Palm teaches further comprising a dielectric material (Figs. 1A-1C, 2A-2D, element 114) positioned in the layer and between the exposed boundary and the non-plated conductive member.
Regarding claim 5, Palm teaches further comprising a dielectric material (Figs. 1A-1C, 2A-2D, portion of element 114 between 102 and 102C3) positioned in the layer and between the at least one integrated circuit die and the non-plated conductive member.
Regarding claim 6, Palm teaches further comprising a dielectric material (Figs. 1A-1C, 2A-2D, portion of element 114 between 102 and 102C3) positioned in the layer and between the at least one integrated circuit die and the non-plated conductive member.
Regarding claim 7, Palm teaches further comprising a dielectric material positioned (Figs. 1A-1C, 2A-2D, element 114) in the layer and between the at least one integrated circuit die and the conductive member.
Regarding claim 8, Palm modified by Eric teaches wherein the conductive member includes copper (paragraph 0029 of Eric).
Regarding claim 9, Palm teaches wherein the layer comprises a first layer (FR4 material), and further comprising: a first metal conductor (Figs. 1A-1C, 2A-2D, element 106) in a first metal layer apart from the first layer, the first metal conductor electrically coupled to the conductive member; and a second metal conductor (Figs. 1A-1C, 2A-2D, element 108P) in a second metal layer apart from the first layer, the second metal conductor electrically coupled to the conductive member.
Regarding claim 10, Palm teaches wherein the first metal conductor is electrically coupled to the conductive member by a conductive-filled via (paragraph 0003 discloses the capability of electrically coupling interconnections by through holes).
Regarding claim 11, Palm teaches wherein the first metal conductor is electrically coupled to the conductive member by a metal plated region (paragraph 0003 discloses the capability of electrically coupling interconnections by plating).
Regarding claim 13, Palm teaches wherein the at least one integrated circuit die comprises a first integrated circuit die, and further comprising a second integrated circuit die positioned in the layer and within the exposed boundary (Figs. 1A-1C, 2A-2D, paragraph 0051 discloses multiple openings for multiple dies 102).
Regarding claim 14, Palm teaches further comprising an organic material positioned in the layer and between the first integrated circuit die and the second integrated circuit die (Figs. 1A-1C, 2A-2D, carrier 104 comprising FR4).
Regarding claim 16, Palm teaches wherein the entire exposed boundary comprises organic material (Figs. 1A-1C, 2A-2D).
Regarding Independent claim 17, Palm teaches an embedded package comprising:
a layer (Figs. 1A-1C, 2A-2D, element 104) having an exposed boundary (Figs. 1A-1C, 2A-2D, paragraph 0051 disclose an opening for die 102) on a surface of the embedded die package (paragraph 0049), wherein at least a portion of the exposed boundary comprises metal (Figs. 1A-1C, 2A-2D, element 102C2, paragraph 0025); 
at least one integrated circuit die (Figs. 1A-1C, 2A-2D, element 102) aligned to the layer and within the exposed boundary; and 
a dielectric material (Figs. 1A-1C, 2A-2D, element 110) positioned in the layer and between the at least one integrated circuit die and the layer.
Palm does not explicitly disclose a structure adjacent the at least one integrated circuit die, wherein top and bottom surfaces of the structure are coplanar with top and bottom surfaces of the integrated circuit die.
Eric discloses an embedded package (Fig. 1) comprising a structure (Fig. 1, element 17) within an opening in a dielectric layer (Fig. 1, element 2) adjacent the at least one integrated circuit die (Fig. 1, elements 1, 6 & 7 comprise the integrated circuit die), wherein top and bottom surfaces of the structure are coplanar with top and bottom surfaces of the integrated circuit die (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Palm according to the teachings of Eric with the motivation to reduce overall package size leading to cost reduction (paragraph 0008).
Regarding claim 18, Palm teaches wherein the layer comprises a conductive portion (Figs. 1A-1C, 2A-2D, element 102C3) within the boundary and having a portion extending in a direction away from the plane.
Regarding claim 19, Palm teaches further comprising a dielectric material (Figs. 1A-1C, 2A-2D, element 114) positioned between the at least one integrated circuit die and the conductive portion.
Regarding claim 20, Palm teaches wherein the layer comprises a first metal layer (Figs. 1A-1C, 2A-2D, element 112), and further comprising: a first metal conductor in a second metal layer  (Figs. 1A-1C, 2A-2D, element 106) apart from the first metal layer, the first metal conductor electrically coupled to the conductive portion; and a second metal conductor in a third metal layer (Figs. 1A-1C, 2A-2D, element 108P) apart from the first metal layer, the second metal conductor electrically coupled to the conductive portion.
Regarding claim 21, Palm teaches wherein the first metal conductor is electrically coupled to the conductive portion by a conductive-filled via (paragraph 0003 discloses the capability of electrically coupling interconnections by through holes).
Regarding claim 22, Palm teaches wherein the at least one integrated circuit die comprises a first integrated circuit die, and further comprising a second integrated circuit die aligned to the layer and within the exposed boundary  (Figs. 1A-1C, 2A-2D, paragraph 0051 discloses multiple openings for multiple dies 102).
Regarding claim 23, Palm teaches wherein the layer provides a plane, wherein the layer comprises a conductive portion (Figs. 1A-1C, 2A-2D, element 102C3) within the boundary and having a portion extending perpendicularly from the plane.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 2020/0258830) in view of Eric (EP 3288076 A1) and in view of Pagaila et al. (US 2010/0019359).
Regarding claim 12, Palm teaches further comprising an insulating material (Figs. 1A-1C, 2A-2D, element 114) positioned in the layer and between the at least one integrated circuit die and the conductive member.
Palm modified by Eric does not explicitly disclose an organic insulating material.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known organic insulating material as shown by Pagaila et al. in paragraph 0037, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 2020/0258830) in view of Eric (EP 3288076 A1) and in view of Babcock et al. (US 2018/0226367).
Regarding claim 15, Palm modified by Eric teach all of the limitations as discussed above.
Palm modified by Eric do not explicitly disclose wherein the at least one integrated circuit die comprises one of gallium nitride or silicon carbide.
Before the effective filling date of the invention it was well known in the art for a die to comprise of gallium nitride as shown by Babcock et al. in paragraph 0833.
Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/SHAHED AHMED/
Primary Examiner, Art Unit 2813